Citation Nr: 0612090	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida  


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD) 
claimed as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION  

The veteran had active duty from November 1962 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The January 2003 RO decision denied 
a claim of service connection for a pulmonary disorder, to 
include COPD.  


FINDING OF FACT

A chronic pulmonary disorder, to include chronic obstructive 
pulmonary disease, was neither incurred in, nor aggravated 
by, active service, nor shown to be causally related to 
service-connected nasal bone fracture.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a chronic pulmonary disorder, to include chronic obstructive 
pulmonary disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim of service connection for COPD, to include as 
secondary to service-connected disability.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  In Pelegrini, it was also 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  The Court also held that 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The veteran's claim on appeal was received at the RO in July 
2001, and denied by an RO decision of January 2003.  Notice 
of the VA's duty to assist was issued to the veteran in July 
2003, and the claim was denied in an RO statement of the case 
(SOC) dated in February 2004.  A second duty to assist notice 
was issued in April 2005, prior to the de novo readjudication 
of the claim in an April 2005 supplemental statement of the 
case (SSOC).  Accordingly, any defect with respect to the 
timing of the notices was harmless error.  

The July 2003 and April 2005 notices of the VA's duty to 
assist comply with VA law and regulations, and advised the 
veteran of the sort of evidence not of record that is 
necessary to substantiate the claim on appeal, to include 
medical evidence of a link between current COPD and his prior 
military service or to service-connected nasal fracture.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to this claim.  Although the notices 
made no reference to veteran's status and the effective date 
of the increase in disability, there is no prejudice to the 
claimant since his veteran status is not questioned, and the 
claim on appeal is being denied-an effective date of service 
connection will not be assigned.  The veteran has failed to 
submit medical nexus evidence despite being repeatedly asked 
to do so.  

The VA provided the veteran with an appropriate VA 
examination in January 2003, which included a medical nexus 
opinion as to the etiology of the veteran's recent COPD.  All 
VA treatment records were obtained, and an attempt was made 
to obtain copies of private treatment records from Dr. George 
Adams, but the veteran was not cooperative.  In response to 
the RO's February 2004 request for a completed authorization 
so that Dr. Adams records might be requested, the veteran 
submitted an incomplete form which failed to provide Dr. 
Adam's address and the dates of his reported treatment of the 
veteran.  The VA advised the veteran that VA can not obtain 
private medical records without an authorization which 
identifies the name and address of the medical service 
provider-information the veteran failed to provide.  
Accordingly, there is no further available development 
indicated.  See 38 U.S.C.A. § 5103(b).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  The Court has held that 
"the duty to assist is not always a one-way street," and 
that, if the veteran wishes help, "he cannot passively wait 
for it in the circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the January 
2003 VA examination and nexus opinion, and the fact that the 
veteran has pointed to no other pertinent evidence which has 
not been obtained, the record is ready for appellate review 
of the claim on appeal.  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of an increase 
in duodenal ulcer disability.  There is adequate evidence of 
record to adjudicate the claim.  Accordingly, there is no 
prejudice in proceeding with a decision in the appeal at this 
time.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 206 WL 519755 (U. S. Vet. App. Mar. 3, 2006); See also, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. 
§ 20.1102 (2005) (Pertaining to harmless error).  

The Merits of the Claim

The veteran argues that his recently diagnosed COPD began in 
service, is related to respiratory disorders treated in 
service, or is the secondary result of service-connected 
nasal fracture.  Having carefully considered this claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim on all bases.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The instant claim of service connection fails the last two 
elements of a claim of service connection enumerated by the 
United States Court of Appeals for Veterans Claims (Court) in 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Although the 
medical evidence of record shows a current diagnosis of COPD, 
the veteran's service medical records show no COPD and only 
limited and occasional treatment for other unrelated and 
acute respiratory disorders in service, with no current 
residuals and no medical nexus evidence favorable to the 
veteran's claim and assertions.  

Service medical records show no COPD or other lung disease on 
numerous examinations throughout the veteran's service from 
November 1962 to February 1969.  Service medical records show 
treatment for acute respiratory infections, none of which 
resulted in chronic residuals on physical examination at 
separation from service in February 1969.  The veteran was 
first seen in October 1967 for suspected pneumonia, following 
a four day history of severe productive cough with associated 
right sided chest pain.  The veteran was hospitalized in 
November 1967 with a diagnosis of viral pneumonia.  Chest X-
rays were normal upon hospital discharge in mid-November 
1967.  The veteran was next seen for an upper respiratory 
infection in March 1968, with treatment consisting of the use 
of an antibiotic.  The veteran next received treatment in 
October 1968 for acute respiratory disease (ARD).  Chest X-
ray studies revealed an increased bronchovascular marking 
bilaterally, with no definite infiltrate.  Additional 
treatment is not indicated during the remainder of the 
veteran's military service.  Service medical records show no 
complaint of respiratory difficulty or pulmonary disease 
following a February 1969 nasal fracture.  No pertinent 
history was reported on physical examination at separation 
from service in February 1969.  Chest X-ray studies, 
completed in March 1969, were entirely normal.  The veteran's 
February 1969 report of separation examination is silent as 
to any lung or respiratory complaint or diagnosis.  

An August 1978 VA hospital treatment record indicates 
surgical revision of a prior rhinoplasty, to include 
septoplasty.  The discharge diagnosis was nasal obstruction 
secondary to a deviated nasal septum and external nasal 
deformity secondary to multiple traumas.  The veteran 
reported a history of a rifle butt injury to the nose in 
service, and additional nasal injuries sustained in a motor 
vehicle accident resulting in a deviation of the nose to the 
left side, causing severe right nasal passage airway 
obstruction.  His reported medical history included prior 
rhinoplasty surgery, "several" years earlier.  

VA treatment records dated from October 1969 to the present 
show a well documented history of cigarette smoking and a 
diagnosis of COPD in 2003, without relation to service or 
service-connected disability.  An October 1969 VA mental 
health treatment record documents the veteran's reported 
history of smoking three packs of cigarettes per day.  VA 
treatment records of January and December 2003 show the 
veteran's reported 45-year history of smoking cigarettes, 
presently one pack per day, and a recent diagnosis of COPD.  
The veteran is also shown to have quit smoking prior to heart 
surgery in August 2004.  On VA pulmonary examination in 
January 2003, the veteran's service medical records were 
reviewed.  The examiner provided a negative medical nexus 
opinion, indicating that the veteran's COPD was only recently 
diagnosed, and that it is not secondary to service-connected 
fracture of the nasal bone.  

No medical evidence is of record associating COPD with the 
veteran's prior military service or service-connected nasal 
fracture.  

The service separation physical examination of February 1969, 
which included chest x-ray studies, generated 
contemporaneously with the veteran's discharge from active 
duty and with a view towards ascertaining his physical state, 
is more probative than the veteran's current assertions of 
chronic lung disease in service, which he generates with a 
view towards obtaining compensation.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to formal 
rules of evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  

Additionally, no evidence demonstrates a diagnosis of any 
respiratory cancer, warranting consideration and application 
of the presumption of service connection for certain 
respiratory cancers for veterans of Vietnam.  38 C.F.R. 
§ 3.311 (2005).  The Board recognizes the nation's 
appreciation for the veteran's combat service in support of 
his county in the Republic of Vietnam.  However, a more 
favorable disposition of the claim is not possible, as the 
Board is bound to apply VA law and regulations, and is 
without authority to exceed the above detailed legal bounds.  

The VA duty to assist notices advised the veteran of his need 
to submit or identify medical nexus evidence in support of 
his claim.  The veteran neither submitted such evidence, nor 
did he identify such evidence.  Rather, the VA assisted him 
by obtaining treatment records and a VA nexus opinion, 
evidence which is not favorable to his claim.  Accordingly, 
with the above evidence of record, the claim of service 
connection for COPD is properly denied.  See McManaway, 13 
Vet. App. at 66.  

The Board finds that the negative February 1969 service 
discharge examination report, the silence of VA treatment 
records of October 1969 to the present, and the negative 
January 2003 VA nexus opinion, none of which support the 
claim on appeal on any basis, create a preponderance of the 
evidence against the claim warranting its denial.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); See also, Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Service 
medical records show no chronic lung disorder, including 
COPD, in service.  38 C.F.R. § 3.303.  VA treatment records 
from 1969 to the present show no diagnosis of COPD until 
several decades later, with a long well-documented history of 
significant cigarette smoking.  The only medical opinion 
evidence of record weighs against the claim.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as with 
this claim, the preponderance of the evidence is against the 
claim of entitlement to service connection for a pulmonary 
disorder, to include COPD as due to service-connected nasal 
fracture.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(2990).  Accordingly, the claim is denied.   


ORDER

Service connection for a lung disorder, to chronic 
obstructive pulmonary disease secondary to service-connected 
nasal fracture, is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


